DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yurugi et al (JP 2013-023630).
With regards to claims 1, 3, and 6, Yurugi teaches an active energy ray curable composition (title) that contains a (meth)acrylate ester, a phenol based antioxidant (0001), and an piperidine (0030) wherein the piperdine is preferably 1,2,2,6,6-pentamethyl-4-piperidyl methacrylate (0031) (reading on a hindered amine having a methacryloyloxy group).  Yurugi teaches the total antioxidant to be 0.2 parts (table 5).  Yurugi further teaches the composition to contain 60 parts of dipropylene glycol diacrylate (DPGDA), a diacrylate having 2 acryloyloxy groups, and 40 parts of VEEA (a mono functional monomer) in a composition having 100.1 parts (0077 example 19).
Yurugi does not teach the molecular weight of the hindered phenol and/or amine compound. However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by prior art unless there is evidence indicating such concentration or temperature is critical.  See MPEP 2144.05.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the molecular weight of the antioxidant in order to minimize physical loss through migration of the antioxidant.
Yurugi is silent on the values of the claimed equation.
However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed physical properties relating to the claimed tests are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claim 2, Yurugi teaches the composition to include a polymerization inhibitor (0038) at a concentration of 0.005 to 0.3% (0041).
With regards to claim 4, Yurugi teaches the composition to contain from 0.1 to 20% by mass (0060).
With regards to claim 5, Yurugi teaches the composition to contain a piperidine (0030) wherein the piperdine is preferably 1,2,2,6,6-pentamethyl-4-piperidyl methacrylate (0031) (reading on a hindered amine having a methacryloyloxy group).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763